POSNER, Circuit Judge,
dissenting.
As an original matter I would have thought Mrs. Grossart either a policy-making employee or a confidential employee, or both, who could be fired for her politics, see, e.g., Soderbeck v. Burnett County, 752 F.2d 285, 288 (7th Cir.1985), and that the district court’s contrary finding was clearly erroneous. But the defendants concede the correctness of the court’s finding and I am no more disposed than my brethren to override their concession.
That means we must evaluate this appeal as if Mrs. Grossart really were just a bookkeeper caught in the crossfire between Dinaso and Dr. McCarthy. If she would not have been fired but for her taking sides in a political struggle, then the defendants have violated her First Amendment rights — for I agree with my brethren (for reasons I shall try to explain) that the struggle between Dinaso and McCarthy was a political struggle — and the decision of the district court must be reversed. If she would have been fired anyway, because she was uncooperative or for any other reason (or no reason), just so it was not because of her politics, the decision must be affirmed. Since the district judge made no finding on this critical issue and the record is not clear enough on it to allow us to make his finding for him, the case should be returned to the district court for additional findings.
The heart of the district court’s opinion is the following: “I draw the inference that she [Mrs. Grossart] betrayed him [Dinaso] by not giving him the financial and monetary information that he wanted at the time when he wanted it and therefore was not a faithful, conscientious public servant — but also one can raise the inference that she betrayed him by cooperating with the person with whom he was having a political struggle, a power struggle, I should say— not a ‘political struggle’ — Dr. McCarthy. That would be, in my opinion, a personal betrayal, not a political betrayal.” In other *1236words, there was a dual motive for Mrs. Grossart’s firing: her failure to perform as a faithful public servant, and her siding with Dr. McCarthy. The district judge made no finding on whether, if she had not sided with Dr. McCarthy, but had failed for unrelated reasons to supply the financial information that Dinaso wanted, Dinaso would still have fired her. If not — if her siding with Dr. McCarthy was a necessary condition of her being fired — then as I have said the defendants violated her rights.
The district judge did hot realize that it was essential to make a finding on this question, because he defined “political” too narrowly, as confined to purely partisan conflicts (this is made clear in several other passages of his opinion as well). If Dinaso and Dr. McCarthy had agreed on policy and Dinaso had simply hated McCarthy’s guts and those of anyone who liked McCarthy, their struggle would indeed have been personal, nonpolitical. But the fact that the difference between them was not merely a party difference did not deprive it of a political character. Otherwise one would be driven to the strange conclusion that primary fights are not political. The rivalry of Dinaso and McCarthy was political, and indeed was less petty than many political rivalries; it was a struggle over the principles of governance of Worth Township — specifically, over the respective roles in that governance of the Supervisor (who was McCarthy) and the Board of Trustees (whose chairman was Dinaso).
If, however, though Mrs. Grossart took McCarthy’s side and by doing so provoked Dinaso’s enmity she would have been fired anyway, because she refused to give Dina-so the financial information that he wanted when he wanted it, then politics was not a “but for” cause of the injury of which she complains — and causation is as necessary in a constitutional-tort case as in an ordinary tort case. See, e.g., Parrett v. City of Connersville, 737 F.2d 690, 695 (7th Cir. 1984). But the district judge did not think it necessary to make a finding on causation and I do not find the record clear enough on the question to allow us to make our own finding. Indeed, if I had to guess, I would guess, contrary to my brethren, that Mrs. Grossart’s siding with Dr. McCarthy was indeed a “but for” cause of her being fired. After all, Mrs. Grossart was an exemplary (on the whole) and well-nigh indispensable employee, and it is unusual to fire such an employee for an isolated lapse; it seems quite possible therefore that she would not have been fired for her uncharacteristic dereliction of duty had it not been for her alignment with Dinaso’s political enemy. Dinaso could fire her for being uncooperative even if her uncooperativeness was politically motivated; but he could not fire her for uncooperativeness because it was politically motivated; and that may well have been what happened. Anyway it is too fact-bound a question for us to try to resolve , in the first instance.
I am, of course, troubled at the prospect of entangling the First Amendment in every petty squabble in every local government in the country. But I am not able to find a limiting principle consistent with Supreme Court precedent by which to dispatch this case. The district judge thought it possible to distinguish between a struggle over power and a struggle over politics. I disagree. Nothing is more natural than for a government official to convince himself that the powers of his office ought to be greater than they are; such convictions are close to the heart of political competition. The history of English liberty is the history of a power struggle between the Crown and Parliament, each thinking it ought to be supreme; and behind the American Revolution lies a power struggle between Parliament and the colonial legislatures. Unless and until the Supreme Court decides some day that the First Amendment does not apply with full force to state and local government after all, we cannot distinguish these historical illustrations of political strife from a struggle between the executive and legislative departments of Worth Township, Illinois.